        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 1 of 24




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                            CRIMINAL ACTION
        v.
                                                            NO. 19-00015-1, 2, 4
 ANTOINE CLARK, et al.,

                       Defendants.


PAPPERT, J.                                                           September 3, 2020

                                     MEMORANDUM

       A jury convicted Antoine Clark, Daniel Robinson and Gerald Spruell of a variety

of drug crimes. The defendants have filed several post-trial motions, each of which the

Court denies.

                                             I
       A grand jury returned an indictment charging Clark, Robinson, Spruell and

others with conspiring to distribute 280 grams or more of crack cocaine and 1,000

grams or more of heroin. (Superseding Indictment 2 21, ECF No. 143.) The indictment

also charged each defendant with distributing or possessing crack or heroin on specific

dates. See, e.g., (id. at 22 25). Of the nine persons indicted in the drug-trafficking

conspiracy, only Clark, Robinson and Spruell went to trial.

                                             A
       At trial, the government showed how the defendants ran a drug delivery

service akin to a pi a delivery service. (Trial Tr., Vol. I, at 15:15 16, ECF No. 386.)

A customer would call a phone     dubbed the 4400 phone       order crack or heroin and

arrange a place to meet. (Id. at 15:17.) Clark, Robinson, Spruell or another conspirator

would then drive to the location and deliver the drugs. (Id. at 15:20 21.) To keep the



                                             1
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 2 of 24




business running nonstop, the Defendants staffed the 4400 phone in shifts. . (Id. at

15:17 22.) The person with the phone would take orders and make drug deliveries

and then pass the phone onto the next Defendant. (Id. at 15:25 16:3.)

       Though they put the government to its burden of proof on all counts, the

defendants in many instances did not deny that they sold drugs. See, e.g., (id. at 23:5

10, 29:7 9); (id., Vol. IX, at 58:5 7, 67:9 12, 95:20 22, ECF No. 394). But they disputed

the government s theory that they conspired together to distribute drugs. See, e.g., (id.

at 53:3 5, 86:18 19). Playing on the government s pizza analogy, the defendants

compared themselves to Uber drivers working independently rather than as members

of a single distribution system. See, e.g., (id. at 88:3 90:14). And even if a conspiracy

did exist, the defendants argued, the government could not prove beyond a reasonable

doubt that it involved at least 280 grams of crack cocaine and 1,000 grams of heroin.

See, e.g., (id. at 86:8 12).

                                                  1
       The jury heard eight days of evidence.1 Over the first few days, FBI agents

recounted the more than twenty controlled drug buys they arranged with the

defendants through the 4400 phone. See, e.g., (id., Vol. I, at 69:13 87:23). For each

buy, the government introduced audio or video recordings, laboratory reports, property

receipts, physical drugs or surveillance photographs to support the agents testimony.

See, e.g., (id.); (Gov t Exs. 16-5, 16-6, 16-8, 16-9). In total, the government recovered

about sixty-four grams of crack and nine grams of heroin from these controlled buys.




1      Unless specifically noted otherwise, all testimony and evidence discussed in this section were
admitted without objection either before or during trial. See Fed. R. Evid. 103(a) (discussing how to
preserve a claim of error in the admission or exclusion of evidence).


                                                  2
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 3 of 24




See (Gov t First Resp. 9, ECF No. 426); see also (Trial Tr., Vol. VI, at 138:23 157:9, ECF

No. 391) (stipulation as to weights and identity of most of the seized drugs).

       On the fourth day of trial, Christopher Verticelli, a co-defendant who had

pleaded guilty, testified. He told the jury that he continuously called the 4400 phone

to buy crack and heroin from the defendants. (Id., Vol. IV, at 146:6, ECF No. 389.)

Almost every day, Verticelli recalled, he bought 10 rocks of crack cocaine and 3 to 5

bundles of heroin. (Id. at 146:10 11.) Expressed as weights, Verticelli s near-daily

order came to about two grams of crack and more than a gram of heroin. See (id. at

188:4 6); (id., Vol. VIII, at 28:22 31:1, 32:22 33:22, ECF No. 393). Phone records,

government surveillance and Verticelli s testimony suggested that he bought at least

276 grams of crack and 173 grams of heroin from the defendants in a seven-month

period. See (id., Vol. V, at 81:25 82:5, ECF No. 390); (id., Vol. IX, at 39:24 40:15).

Evidence of other high-volume customers showed that Verticelli s experience was not

unique. See, e.g., (id., Vol. V, at 71:4 73:12, 75:19 89:18).

       Verticelli also detailed how the defendants drug delivery service worked. As he

recalled, he could always call [the 4400 phone], and they would always be around.

(Id., Vol. IV, at 153:12 13.) Depending on the time of day, the person who answered

the phone would vary, Verticelli recounted. See (id. at 153:14 154:10). That said, he

remembered that Clark usually worked mornings, Robinson nights and Spruell some of

both. See (id. at 154:20 155:8). But no matter who was working, someone pretty

much always answered. (Id. at 153:24.)

       Throughout the trial, the government presented the evidence gathered from a

pen register and wiretap of the 4400 phone. For example, FBI Special Agent Charles




                                             3
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 4 of 24




Simpson, the lead investigator, told jurors about the shocking number of calls the

4400 phone received each day. (Id., Vol. V, at 54:1.) The wiretap showed more of the

same; it captured over 8,000 phone calls, nearly all of which concerned a drug sale. See

(id. at 191:21 22); (id., Vol. VIII, at 116:10 15). Having listened to each call multiple

times, (id., Vol. V, at 191:25), Simpson identified Clark as the speaker on about 23%,

Robinson around 18% and Spruell roughly 17% of the calls, see (id. at 192:22 193:22);

(Gov t Ex. 39A-15). The jury listened to over 100 of these recordings. See, e.g., (Trial

Tr., Vol. V, at 183:16 184:5); (Gov t Ex. 54-1). Though most calls involved relatively

small quantities of drugs, see, e.g., (Gov t Ex. 70-1); (Trial Tr., Vol. VI, at 55:3 56:11), a

series of recordings showed the defendants working together to buy fifty-six grams of

cocaine to convert into crack, see (id., Vol. V, at 196:6 229:3); (id., Vol. VI, at 37:13

41:11); (Gov t Exs. 64-1 14).

       Simpson summarized the evidence gleaned from the wiretap. See (Trial Tr., Vol.

VIII, at 114:19 133:18, 138:12 169:5). Given the volume of material, Simpson limited

his analysis to forty shifts from the six weeks the wiretap was active. See (id. at

115:4 10). He defined a shift as the period one person worked the 4400 phone before

handing it off to another person. See (id. at 115:17 23). To determine when one shift

ended and another began, Simpson listened for when the voice answering the 4400

phone changed and cross-checked the audio against photo surveillance, text messages

and other evidence. See (id. at 115:17 116:2). He then selected forty shifts that

reflected the defendants typical practices     that is, he included short and long shifts.

See (id. at 140:24 141:8).

       For these forty shifts, Simpson listened to every call and recorded the amount of




                                               4
         Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 5 of 24




drugs that were being sold. (Id. at 115:9.) His assessments of the quantities sold erred

on the conservative side. Determining the amounts was simple if a caller asked for

three bags of crack; he simply noted that drug and that amount. (Id. at 118:14.) But

if a caller asked for crack without specifying the quantity, Simpson assumed the sale

was for just one bag of crack. See (id. at 119:5 10). When a caller asked for multiple

bags but did not name a definite quantity, Simpson treated it as a sale of two bags. See

(id.). And if a caller did not say which drug he wanted, Simpson alternated recording

crack and heroin. See (id. at 120:11 121:4). Over no objections, the Court admitted

into evidence Simpson s notes identifying the type and weight of the drugs sold on each

shift. See (id. at 127:7 12); (Gov t. Ex. 119-1).

       The defendants did, however, object to a key part of Simpson s testimony. See

(Trial Tr., Vol. VIII, at 135:16 137:14). They argued that Simpson lacked foundation

for his methodology of identifying drug type and weight when he couldn t tell what

transpired from the recordings. (Id. at 135:17 18.) So the testimony regarding sales

for which the recordings did not specify a drug and quantity should have been stricken

as speculative, the defendant reasoned.2 (Id. at 135:21.) In response, the government

argued that it had laid a sufficient foundation by playing over 100 calls showing the

jury what happens when these calls are made. (Id. at 136:15.) The government

added that it was up to the jury to decide ultimately whether [to] credit Agent

Simpson. (Id. at 136:16 17.) The Court agreed with the government, overruling the

objection and noting that the defendants were free to challenge Simpson s credibility

and the accuracy of his assumptions during cross-examination. (Id. at 136:22 137:6.)


2      By objecting on this limited basis, the defendants forfeited all other objections to Simpson s
testimony and the accompanying exhibits 119-1 and 119-2. See Fed. R. Evid. 103(a).


                                                   5
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 6 of 24




       When testimony resumed, Simpson ran through the drug quantities he

determined the defendants sold during each shift. See (id. at 138:12 141:10). By his

calculations, the defendants sold 257.3 grams of crack and 69.42 grams of heroin over

the forty shifts he reviewed. See (id. at 154:24 155:4). On a per-shift basis, this

amounted to just under 6.5 grams of crack and about 1.7 grams of heroin. See (id. at

155:5 17). Using these figures, Simpson extrapolated that the defendants sold about

180 grams of crack and almost fifty grams of heroin per week. See (id. at 161:1 5). For

the six-week life of the wiretap, then, Simpson opined that the defendants sold over

1,000 grams of crack and 290 grams of heroin. See (id. at 162:2 6). Applying these

calculations to the life of the conspiracy, Simpson surmised that the defendants sold

over 17,000 grams of crack and at least 4,500 grams of heroin. See (id. at 162:10

169:4). To help the jury follow this testimony, the government introduced, with no

defense objection, an exhibit showing Simpson s calculations and estimates. See

(154:13 16); (Gov t Ex. 119-2).

       The defendants vigorously cross-examined Simpson. See (Trial Tr., Vol. VIII, at

169:12 214:21). They challenged whether forty shifts were representative of a

conspiracy lasting several years. See (id. at 169:21 171:22). They implied that

Simpson may have used longer-than-average shifts in his analysis. See (id. at 172:17

174:16). They emphasized for the jury that the wiretap was active for just six weeks, so

Simpson could not say for certain what volume of sales occurred during the rest of the

alleged conspiracy. See (id. at 174:17 175:18). They probed the soundness of Simpson s

decisions to alternate evenly between crack and heroin when assigning a drug type to

an indeterminate sale. See (id. at 192:2 195:6). They pressed Simpson on whether his




                                            6
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 7 of 24




methodology was truly as conservative as he presented it to be. See (id. at 198:13

199:16). And they doubted that the defendants modest lifestyles fit with the scale of

the drug trafficking operation Simpson s testimony supported. See (id. at 201:6

214:21).

                                             2
       After the government rested its case, the defendants moved for acquittal on the

conspiracy charge. See (id. at 258:19 259:2); (Defs. First Mot. for Acquittal, ECF No.

320). Relying on United States v. Rowe, 919 F.3d 752 (3d Cir. 2019), the defendants

argued that the government could not aggregate separate drug sales to prove that they

conspired to distribute at least 280 grams of crack and 1,000 grams of heroin. See (id.

at 1 4). In the alternative, they claimed that there was a fatal variance in the

Indictment. (Id. at 6.) The Rowe and variance theories were the only bases for

acquittal the defendants offered. See (id.); (Trial Tr., Vol. VIII, at 258:19 279:24).

Though the Court expressed skepticism, it took the motion under advisement. (Id. at

279:21.)

       In the meantime, the parties delivered closing statements and the jury retired to

deliberate. After deliberating for more than a day, the jury found each defendant guilty

of conspiring to distribute 280 grams or more of crack cocaine and 1,000 grams or more

of heroin. See (Jury Verdict Forms, EFC Nos. 329, 330, 331). The jury also found each

defendant guilty on the individual distribution and possession charges. See (id. at 2 5).

                                             B
       The Court set April 24 as the deadline for post-trial motions. See (Trial Tr., Vol.

X, at 68:16 19, ECF No. 395); (First Deadline Order, ECF No. 327). The Court later

extended the deadline to June 29 to accommodate difficulties associated with the onset



                                             7
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 8 of 24




of COVID-19. (Second Deadline Order, ECF No. 354.) A few days before the June

deadline, the Court granted Robinson s request for another thirty days. See (Robinson

Mot. for Extension, ECF No. 375); (Order Granting Setting Robinson Mot. for

Extension, ECF No. 376). Neither Clark nor Spruell joined in Robinson s request or

sought an extension of his own.

       Robinson filed two timely post-trial motions. See (Robinson Mot. for Acquittal,

ECF No. 412); (Robinson Mot. for New Trial, ECF No. 413). In the first, he argues that

the government failed to present sufficient evidence to convict him on the conspiracy

charge or on four of the individual distribution charges. See (Robinson Mot. for

Acquittal 4). In his second motion, Robinson reiterates that the jury s verdict on the

conspiracy charge ran contrary to the evidence, and he argues that evidentiary errors

infected the jury s deliberations. See (Robinson Mot. for New Trial 19 22).

       Only after Robinson s deadline had lapsed did Clark and Spruell try to join

Robinson s motion for a new trial.3 See (Mots. for Joinder, ECF Nos. 414, 425). A week

or so later, Spruell filed two motions for acquittal     one by counsel and one pro se. See

(Spruell First Mot. for Acquittal, ECF No. 424); (Spruell Pro Se Mot. for Acquittal, ECF

No. 429).

                                                II
                                                A
       Rule 29 of the Federal Rules of Criminal Procedure provides that a court, on the

defendant s motion[,] must enter a judgment of acquittal of any offense for which the

evidence is insufficient to sustain a conviction. Fed. R. Crim. P. 29(a). Evidence is


3      To the extent these motions for joinder could somehow be considered timely, the Court could
have granted them and then rejected the arguments they adopted. But because the Court denies
Robinson s motion, it denies them as moot.


                                                8
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 9 of 24




insufficient if no rational trier of fact could have found proof of guilt beyond a

reasonable doubt based on the available evidence. United States v. Caraballo-

Rodriguez, 726 F.3d 418, 430 (3d Cir. 2013) (en banc) (quoting United States v. Brodie,

403 F.3d 123, 133 (3d Cir. 2005)). This standard is highly deferential. Id. It requires

courts to view the entire record not just isolated parts     in the light most favorable to

the prosecution. Id. (quoting Brodie, 403 F.3d at 133). Courts must be ever vigilant

not to usurp the role of the jury by weighing credibility and assigning weight to the

evidence. Id. (ellipsis omitted) (quoting Brodie, 403 F.3d at 133). And to avoid

act[ing] as a thirteenth juror, a court must uphold any verdict that does not fall

below the threshold of bare rationality.   Id. at 431 (quoting Coleman v. Johnson, 566

U.S. 650, 656 (2012)).

                                             B
       A more deferential standard of review applies to motions for a new trial under

Rule 33. That rule permits district courts to vacate any judgment and grant a new

trial if the interest of justice so requires. Fed. R. Crim. P. 33(a). Courts need not view

the evidence favorably to the Government, United States v. Silveus, 542 F.3d 993, 1004

(3d Cir. 2008) (quoting United States v. Johnson, 302 F.3d 139, 150 (3d Cir. 2002)).

That said, Rule 33 motions are disfavored and should be granted sparingly and only in

exceptional cases.   Id. (quoting Go t of Virgin Islands . Derricks, 810 F.2d 50, 55 (3d

Cir. 1987)). For example, a court may order a new trial on the ground that the jury s

verdict is contrary to the weight of the evidence only if it believes that there is a serious

danger that a miscarriage of justice has occurred    that is, that an innocent person has

been convicted.   United States v. Salahuddin, 765 F.3d 329, 346 (3d Cir. 2014)

(quoting Johnson, 302 F.3d at 150). And a court may grant a new trial to cure an error


                                             9
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 10 of 24




at trial only if the defendant proves that the error (or errors) had a substantial

influence on the outcome of the trial. United States v. Greenspan, 923 F.3d 138, 154

(3d Cir. 2019) (quoting United States v. Thornton, 1 F.3d 149, 156 (3d Cir. 1993)).

                                            III
                                             A
       At the close of the government s case, the defendants moved for acquittal on the

conspiracy charge on two bases. See (Defs. First Mot. for Acquittal). They first argued

that Rowe barred the government from aggregating separate drug sales to get to 280

grams of crack and 1,000 grams of heroin. See (id. at 1 6). And because the

government could not point to any single sale involving those amounts, the defendants

reasoned that they must be acquitted. See (id.) Alternatively, they claimed that there

was a fatal variance in the Indictment, which led to the same result. (Id. at 6.)

Having reserved judgment, see (Trial Tr., Vol. VIII, at 279:21), the Court now rejects

both arguments.

                                             1
       To start, Rowe is inapposite. Charged with selling 1,000 grams of heroin, the

defendant there conceded that he had sold about 200 grams. See 919 F.3d at 756. To

get to 1,000 grams, the government elicited testimony from an informant and a Drug

Enforcement Administration agent; it also proffered a notebook recovered from the

defendant during his arrest. See id. at 757. But none of this evidence suggested that

the defendant ever sold 1,000 grams or more in a single transaction. See id. at 757 58.

This was a problem, the Third Circuit reasoned, because separate acts of distribution

of controlled substances are distinct offenses . . . , as opposed to a continuing crime. Id.

at 759 (quotation omitted). Seeing no evidence of a sale exceeding 1,000 grams, the




                                            10
        Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 11 of 24




Court of Appeals vacated the defendant s conviction. See id. at 761.

       Here, the government charged the defendants with conspiring to distribute

drugs in addition to distributing and possessing with the intent to distribute. See

(Superseding Indictment 2 21). Conspiracy, unlike the crimes involved in Rowe, is a

continuing offense. Smith v. United States, 568 U.S. 106, 111 (2013). As a result, each

defendant is responsible for the entire quantity of drugs that pass[es] through the

conspiracy. United States v. Gibbs, 190 F.3d 188, 215 (3d Cir. 1999). And in

calculating that amount, the jury (or court at sentencing) may aggregate multiple drug

transactions.   4   United States v. Gori, 324 F.3d 234, 237 (3d Cir. 2003). Rowe did not

upset that basic tenet of conspiracy law. See Britt v. United States, No. CV 18-16357

(PGS), 2020 WL 3249118, at *11 (D.N.J. June 16, 2020) (reaching the same conclusion);

United States v. Kendrick, No. CR 17-143-4, 2019 WL 2248631, at *1 2 (W.D. Pa. May

17, 2019) (same); United States v. Perin, No. 2:14-CR-205-2, 2019 WL 3997418, at *4

(W.D. Pa. Aug. 23, 2019) (same).

                                                   2
       Nor is there a fatal variance in the Indictment. (Defs. First Mot. for Acquittal

at 6.) The defendants claim that the evidence at trial revealed many separate



4       See also United States v. Yellow Horse, 774 F.3d 493 (8th Cir. 2014) ( When calculating drug
quantity in the context of a narcotics trafficking conspiracy, the sentencing court may consider all
transactions known or reasonably foreseeable to the defendant that were made in furtherance of the
conspiracy. (quotation omitted)); United States v. Ramirez-Negron, 751 F.3d 42, 53 54 (1st Cir.
2014) (affirming sentence for conspiracy to distribute crack based on aggregation of individual sales);
United States v. Law, 528 F.3d 888, 906 (D.C. Cir. 2008) ( Here, the conspiracy was dealing drugs,
and thus the entire sum of the drugs within the conspiracy constituted a single conspiracy violation.
Accordingly, the district court did not commit plain error by relying on the jury s aggregated drug
quantity determination . . . . ); United States v. Pressley, 469 F.3d 63, 65 67 (2d Cir. 2006) (holding
that the District Court properly aggregated all the drug transactions attributable to [the defendant]
throughout the 11-year scheme ); United States v. Turner, 319 F.3d 716, 723 24 (5th Cir. 2003)
(affirming conviction for conspiracy to distribute five kilograms of cocaine even though the defendant
 dealt in one-kilogram quantities only ).


                                                  11
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 12 of 24




conspiracies to distribute drugs. See (id. at 6 7). But the indictment charged them

with a single, overarching conspiracy run through the 4400 phone. That discrepancy,

the defendants reason, constitutes a fatal variance. See (id.)

      No variance exists if, viewing the evidence in the light most favorable to the

government, a rational trier of fact could have concluded from the proof adduced at trial

the existence of the single conspiracy alleged in the indictment. United States v.

Greenridge, 495 F.3d 85, 93 (3d Cir. 2007) (citation omitted). To determine if one or

multiple conspiracies exist, courts first examine whether there was a common goal

among the conspirators. Id. (quoting United States v. Kelly, 892 F.2d 255, 259 (3d Cir.

1989)). They next look at the nature of the scheme to determine whether the

agreement contemplated bringing to pass a continuous result that will not continue

without the continuous cooperation of the conspirators. Id. (quoting Kelly, 892 F.2d at

259). Finally, courts asses the extent to which the participants overlap in the various

dealings. Id. (quoting Kelly, 892 F.2d at 259).

      A rational jury could conclude that the defendants operated a single conspiracy.

The evidence showed that the defendants shared the common goal of distributing as

much crack and heroin as they could through the 4400 phone. See, e.g., (Trial Tr., Vol.

V, at 196:6 229:3); (id., Vol. VI, at 37:13 41:11); (Gov t Exs. 64-1 14). Though they

often worked independently, the defendants were bound together through the 4400

phone, which they passed from one to the other to coordinate sales and resupply efforts.

Cf. United States v. Adams, 759 F.2d 1099, 1109 10 (3d Cir. 1985) (holding no variance

existed for scheme run from a single physical location). This conspiracy could not have

continued without the defendants continued cooperation. As Clark himself noted, the




                                           12
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 13 of 24




defendants do shifts on the 4400, (Gov t Ex. 39A-1), and could not maintain the

stream of drugs sold using that phone unless they all took their turn, see (Trial Tr., Vol.

IV, at 153:12 13). And the defendants activities significantly overlapped; for instance,

they banded together to replenish their supply of crack. See (id., Vol. V, at 196:6

229:3); (id., Vol. VI, at 37:13 41:11); (Gov t Exs. 64-1 14). Because the evidence

supports a finding that a single conspiracy existed, there was no variance in the

indictment.

                                             B
                                             1
       In his Motion for Acquittal, Robinson challenges his conviction for conspiring to

distribute at least 280 grams of crack and 1,000 grams of heroin. See (Robinson Mot.

for Acquittal 4 17). He does not deny that the evidence showed that he conspired to

distribute crack and heroin. See, e.g., (id. at 4 5) (taking as a given that a conspiracy

existed). Rather, Robinson claims that the government failed to prove that the

conspiracy involved at least 280 grams of crack and 1,000 grams of heroin. See (id. at

20 21). The only evidence suggesting these significant quantities, Robinson argues,

was Simpson s shift-review testimony and the accompanying exhibits. See (id. at 5 17).

But that evidence, he posits, was so flawed and so speculative that no reasonable juror

could convict him on those quantities. See (id.)

       Even without Simpson s shift-review testimony, there was ample evidence

supporting the jury s verdict on the conspiracy charge. The jury heard hundreds of

recordings showing Robinson and others selling drugs. See, e.g., (Trial Tr., Vol. V, at

183:16 184:5); (Gov t Ex. 54-1). Special Agent Simpson s uncontradicted testimony

established that nearly all of the 8,000 plus intercepted calls to the 4400 phone involved



                                            13
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 14 of 24




a drug sale. See (Trial Tr., Vol. V, at 191:21 22); (id., Vol. VIII, at 116:10 15). The

pen-register evidence revealed a shocking number of additional calls to the phone,

which a rational juror could infer also concerned drug sales. (Id., Vol. V, at 54:1.) The

same juror could find that Verticelli alone bought at least 276 grams of crack and 173

grams of heroin from the defendants over about seven months. See (id. at 81:25 82:5);

(id., Vol. IX, at 39:24 40:15). And Verticelli was not the defendants only high-volume

customer. See (id., Vol. V, at 71:4 73:12, 75:19 89:18). From just twenty or so

controlled buys, the government recovered about sixty-four grams of crack and nine

grams of heroin. See (Gov t First Resp. 9); (Trial Tr., Vol. VI, at 138:23 157:9). Given

all this evidence, it would hardly fall below the threshold of bare rationality to

conclude that the conspiracy involved at least 280 grams of crack and 1,000 grams of

heroin. Coleman, 566 U.S. at 656.

       In arguing otherwise, Robinson invokes United States v. Pauling, 256 F. Supp.

3d Cir. 329 (S.D.N.Y. 2017). The defendant there was convicted of conspiring to

distribute at least 100 grams of heroin. Id. at 333. At trial, the government could

account for just eighty-nine grams. Id. at 337. To bridge the gap, the government

relied on a wiretap recording on which a customer asked for the same thing as last

time when buying fourteen grams of heroin. Id. The government asked the jury to

infer from this comment that the customer had previously ordered another fourteen

grams. See id. But the only evidence of a prior sale to this customer showed him

buying only a single gram. Id. At bottom, the government tried to fabricate

transactions of which there is no evidence. Id. at 338 (quoting United States v.

Hickman, 626 F.3d 756, 769 (4th Cir. 2010). That was a step too far for the district




                                            14
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 15 of 24




court, which granted the defendant s Rule 29 motion. See id.

       Pauling is inapposite. The jury here heard hundreds of recorded drug

transactions, learned of at least twenty controlled buys and listened to a repeat

customer describe the near-constant flow of drugs through the 4400 phone        a flow that

the government proved lasted for several years. See, e.g., (Trial Tr., Vol. I, at 45:19 23);

(id., Vol. V, at 55:7 8, 112:5 7, 203:6 15); (id., Vol. VI, at 159:20 25, 243:13 16).

Unlike in Pauling, the government had no need to fabricate transactions; there were

thousands to choose from. That the government did not play every recording or pile

kilograms of drugs in front of the jury is of no moment. After all, in calculating the

amounts involved in drug transactions, some degree of estimation must be permitted.

United States v. Collado, 975 F.2d 985, 998 (3d Cir. 1992) (noting this necessity in

context of sentencing). And relatively little estimation was necessary here, because the

government laid a solid evidentiary foundation     even without Simpson s shift review

for the jury to find that the defendants conspired to sell at least 280 grams of crack and

1,000 grams of heroin.

       Simpson s shift review tied together and confirmed what the underlying evidence

had already established. Simpson explained his methodology         and its limitations   at

length. See (Trial Tr., Vol. VIII, at 114:19 133:18, 138:12 169:5, 169:12 214:21). The

government laid the foundation for this testimony by playing over 100 calls for the jury

and showing how the defendants distribution system worked over the course of several

years. See, e.g., (id., Vol. V, at 155:7 8, 112:5 7, 83:16 184:5, 203:6 15). It was up to

the jury to decide whether to credit Simpson s testimony. See United States v. Tyler,

956 F.3d 116, 122 23 (3d Cir. 2020); United States v. Salahuddin, 756 F.3d 329, 348 49




                                             15
         Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 16 of 24




(3d Cir. 2014). The defendants had their chance to undermine that testimony through

cross-examination. See (Trial Tr., Vol. VIII, at 169:12 214:21). That the jury

apparently credited Simpson s shift review is no basis for acquittal under Rule 29. Cf.

United States v. Bey, No. CR 17-208-1, 2019 WL 1236057, at *4 7 (E.D. Pa. Jan. 24,

2019).

                                              2
         Robinson also challenges the sufficiency of the evidence used to convicted him of

four individual distribution charges    Counts 11, 12, 50 and 53. See (Robinson Mot. for

Acquittal 18 19). Count 11 charged Robinson with distributing less than one gram of

heroin and under five grams of crack on November 13, 2014. (Superseding Indictment

31.) Testimony at trial recounted how an FBI informant bought fourteen bags of heroin

and one bag of crack from Robinson that day. See (Trial Tr., Vol. I, at 152:15 169:16,

210:24 211:1). FBI reports, property receipts, audio recordings and the physical drugs

themselves, among other evidence, corroborated this testimony. See (Gov t Exs. 26-8,

26-8P, 26-12). On top of this, the parties stipulated that a laboratory analysis showed

that the heroin recovered from the controlled buy was indeed heroin. See (Trial Tr.,

Vol. VI, at 143:12 22). Though the stipulation did not cover the crack, Robinson never

suggested that the substance the jury saw was anything other than crack cocaine. See

(id. Vol. I, at 152:15 169:16, 210:24 211:1). And the jury had ample evidence from

which to infer that all drugs involved were genuine. See, e.g., (id. Vol. VI, at 139:2

157:9, 227:12 229:6). Thus, Robinson s argument that no reasonable jury could have

convicted him of distributing crack on November 13, 2014, founders. (Robinson Mot.

for Acquittal 18); see Griffin v. Spratt, 969 F.2d 16, 22 n.2 (3d Cir. 1992) (Alito, J.)

( Identification of a controlled substance does not require direct evidence if available


                                              16
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 17 of 24




circumstantial evidence establishes its identity beyond a reasonable doubt. (quotation

omitted)); see also United States v. Sanapaw, 366 F.3d 492, 496 (7th Cir. 2004)

( [N]either expert testimony nor a chemical test of the substance sold is required to

prove distribution of a controlled substance. )

      It is a similar story with Counts 50 and 53. Both counts charged Robinson with

distributing crack on specific dates. See (Superseding Indictment 70, 73). On Count 50,

the jury heard a recording on which Robinson arranged a drug sale. See (Trial Tr., Vol.

VI, at 60:1 23). FBI surveillance confirmed that Robinson met the buyer and

completed the transaction. See (id. at 60:25 61:25). And a Philadelphia police officer

testified that he arrested the customer and recovered a packet of crack. See (id., Vol.

VIII, at 111:15 113:6). With respect to Count 53, a recording again showed Robinson

arranging a drug sale, surveillance captured Robinson at the sale and a vehicle stop of

the customer recovered crack. See (id., Vol. VI, at 81:14 88:8). Despite this evidence,

Robinson claims no reasonable jury could have convicted him of distributing crack

because there was no laboratory report proving that the substances sold were crack.

See (Robinson Mot. for Acquittal 19). As noted, the jury had every reason to believe

that the substances were crack and no reason to think otherwise. That the government

did not introduce a chemical analysis does not undermine Robinson s conviction. See

Griffin, 969 F.2d at 22 n.2; Sanapaw, 366 F.3d at 496.

      Robinson s argument on Count 12 is equally meritless. Though it charged him

with distributing both crack and marijuana on a certain date, (Superseding Indictment

32), the government did not seek a conviction on the marijuana portion, see (Verdict

Sheet 3, ECF No. 331). Thus, Robinson s complaint that no reasonable jury could have




                                            17
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 18 of 24




convicted him of distributing marijuana is irrelevant because no jury in fact convicted

him of doing so. (Robinson Mot. for Acquittal 18.)

                                             C
       Robinson also moves for a new trial. His argument is two-fold. First, he claims

that Simpson s shift review was so flawed that it led the jury to the unsupported

conclusion that the conspiracy involved at least 280 grams of crack and 1,000 grams of

heroin. See (Robinson Mot. for New Trial 20). Second, Robinson argues that he Court

erred by even allowing the shift-review testimony and admitting the accompanying

exhibits. See (id. at 20 22).

                                             1
       The first argument retreads old ground. As noted earlier, Simpson explained his

methodology    and its limitations   at length. See (Trial Tr., Vol. VIII, at 114:19

133:18, 138:12 169:5, 169:12 214:21). An avalanche of evidence supported his key

assumptions. For instance, Verticelli s testimony, the pen register and other evidence

bolstered the premise that the drug activity on the 4400 phone was consistent over the

conspiracy. See (id., Vol. IV, at 146:4 11, 149:14 16, 153:12 24, 243:13 16); (id., Vol.

V, at 55:7 8, 112:5 7, 203:6 15). The scores of recordings played for the jury laid the

foundation for Simpson s basic method of tracking drug sales by listening to the calls.

See, e.g., (id. at 183:16 184:5). Independent FBI surveillance augmented Simpson s

conclusions as to when one shift ended and another began. See (id., Vol. VIII, at

115:17 116:2). Simpson s personal knowledge       having listened to every call   allowed

him to testify that nearly all 8,000 calls captured by the wiretap concerned a drug sale.

See (id. at 116:10 15); (id., Vol. V, at 191:21 22). The quantities recovered from the

twenty or so controlled buys comported with the quantities in Simpson s notes. See (id.,



                                            18
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 19 of 24




Vol. VI, at 138:23 157:9). Simply put, the shift review had a solid basis in the evidence.

       That the defendants claim that their independent, after-the-fact review of the

recordings conflicts at points with Simpson s is immaterial. See (Robinson Mot. for New

Trial 5 19). They had every opportunity at trial to challenge Simpson s credibility and

his assumptions; indeed, they did so at length. See (Trial Tr., Vol. VIII, at 169:12

214:21). All the supposed flaws they now identify were fodder for cross-examination.

See (Gov t First Resp. 15 n.9) (attesting that Simpson s notes and the underlying

recordings were produced during discovery). Yet the defendants elected not to raise (or

put greater emphasis on) these points at trial. They do not get a do-over just because

that choice did not pay off.

       Whatever the defendants might think of Simpson s shift review, there is no

serious danger that a miscarriage of justice has occurred. Salahuddin, 765 F.3d at 346

(quoting Johnson, 302 F.3d at 150). Say the defendants are correct that Simpson s

analysis is inflated by twenty-five, fifty or even seventy-five percent. See (Robinson

Mot. for New Trial 5 19). Even then, the conspiracy would have involved at least 4,250

grams of crack and 1,125 grams of heroin. See (Trial Tr., Vol. VIII, at 162:10 169:4);

(id., Vol. IX, at 38:22 39:23). Or scrap the shift review entirely and the jury still had

enough evidence to find beyond a reasonable doubt that the defendants conspired to

distribute at least 280 grams of crack and 1,000 grams of heroin. See supra at 14 16.

                                             2
       Robinson next claims that the Court erred in allowing Simpson s shift-review

testimony and admitting the accompanying exhibits. See (Robinson Mot. for New Trial

20 22). For starters, he reasons, Simpson s methodology was so speculative as to

mandate its exclusion. See (id. at 20). He also argues    for the first time   that


                                            19
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 20 of 24




Simpson s testimony was inadmissible lay witness testimony. (Id.) Either way,

Robinson concludes, these errors so infected the jury s deliberations that they had a

substantial influence on the outcome of the trial. (Id. at 19) (quoting United States v.

Thornton, 1 F.3d 149, 156 (3d Cir. 1993)).

       The shift review and accompanying exhibits were properly allowed into evidence.

Again, Simpson s testimony was not unduly speculative or lacking in foundation. See

supra, at 14 16; cf. Bey, 2019 WL 1236057, at *4 7, *11 12. Nor did that testimony (or

the exhibits) constitute improper lay opinion testimony. A lay witness may opine on

topics rationally based on the witness s perception if doing so helps the jury

understand his testimony or resolve a fact in issue and is not based on scientific,

technical, or other speciali ed knowledge within the scope of Rule 702. Fed. R. Evid.

701. Simpson s testimony (and the exhibits) satisfy each criterion. He based his

opinions on his perception in listening to every recorded call, his experience as an FBI

agent, his past encounters with the defendants and his vast knowledge of the

defendants distribution system. See, e.g., (Trial Tr., Vol. I, at 40:13 17); (id., Vol. III,

at 152:13 18); (id., Vol. V, at 192:22 193:22, 212:4 6); (id., Vol. VIII, at 121:13 17,

125:19 23, 198:25 199:3, 203:16 18); cf. United States v. Savage, --- F.3d ----, No. 14-

9003, 2020 WL 4691500, at *48 (3d Cir. Aug. 11, 2020). His opinions and the exhibits

helped the jury contextuali e other testimony, such as Verticelli s, and assess the scope

of the defendants conspiracy as reflected by the mountain of recorded calls. Likewise,

Simpson s opinions did not usurp the jury s role as factfinder. See Fed. R. Evid. 704(a)

( An opinion is not objectionable just because it embraces an ultimate issue. ); cf.

United States v. Holovacko, 781 F. App x 100, 103 05 (3d Cir. 2019) (unpublished).




                                              20
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 21 of 24




                                             C
       Spruell has filed two motions for acquittal   one through counsel, another pro se.

See (ECF Nos. 424, 429). Both motions are untimely. See (Second Deadline Order 1)

(setting deadline at June 29, 2020). And neither motion offers good cause for the

missed deadline. See Fed. R. Crim. P. 45(b).

       The question is whether the Court has jurisdiction to consider Spruell s untimely

motions. See Guerra v. Consolidated Rail Corp., 936 F.3d 124, 132 (3d Cir. 2019).

Some time limits are jurisdictional and others are so-called claim-processing rules.

Eberhart v. United States, 546 U.S. 12, 13 (2005) (per curiam). The difference between

the two is critical. Id. (quoting Kontrick v. Ryan, 540 U.S. 443, 456 (2004)). The

former can never be waived or forfeited. Gonzalez v. Thaler, 565 U.S. 134, 141 (2012).

By contrast, properly invoked claim-processing rules must be enforced, but they may

be waived or forfeited. Hamer v. Neighborhood Hous. Servs. of Chi., 583 U.S. ----, 138

S. Ct. 13, 17 (2017). And for courts, whether a motion violates a jurisdictional or claim-

processing rule determines whether it must be dismissed for lack of jurisdiction or

merely denied. See, e.g., United States v. Kalb, 891 F.3d 455, 457 (3d Cir. 2018).

       Distinguishing jurisdictional from claim-processing rules is, in theory, simple.

If the Legislature clearly states that a [rule] count[s] as jurisdictional, then it is

jurisdictional. Fort Bend Cty. v. Davis, 587 U.S. ----, 139 S. Ct. 1843, 1850 (2019)

(quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515 (2006)). And if Congress does not

rank a [rule] as jurisdictional, courts should treat the restriction as nonjurisdictional.

Fort Bend, 139 S. Ct. at 1850 (quoting Arbaugh, 546 U.S. at 515 16).

       Rule 29 falls on the claim-processing side of the line. Nothing in the rule

indicates that Congress intended its time limits to be jurisdictional. See Fed. R. Crim.


                                             21
         Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 22 of 24




P. 29(c). Indeed, a 2005 amendment to Rule 45 deleted language barring courts from

extending the time to take any action under Rules 29 [and] 33. Fed. R. Crim. P.

45(b)(2) (2004). That amendment, the advisory committee remarked, empowered

defendants to seek an extension of time to file a Rule 29 (or Rule 33) motion. Fed. R.

Crim. P. 45(b)(2) advisory committee s note to 2005 amendment. Also, under the

revised Rule 45, a court may, on its own, extend the deadline a Rule 29 motion. Fed.

R. Crim. P. 45(b)(1). That a court may sua sponte or on a party s motion extend Rule

29 s deadlines shows that those deadlines are not jurisdictional. Rule 45 aside, the

Supreme Court has specifically noted that Rule 33, like Rule 29 . . . , is a claim-

processing rule. Eberhart, 546 U.S. at 19. Taken together, Rule 29 s text, Rule

45(b)(2) s effect and Eberhart s dictum all point to Rule 29 being a claim-processing

rule.5

         Third Circuit precedent is not to the contrary. In United States v. Knight, 700

F.3d 59 (3d Cir. 2012), the Court of Appeals considered whether the District Court

erred in denying [the defendant s] motion for acquittal. 700 F.3d at 64. The district

court had denied the motion as untimely without mentioning jurisdiction. See United

States v. Knight, No. 1:09-CR-00005, 2011 WL 703924, at *4 5 (D.V.I. Feb. 18, 2011).

In affirming, the Third Circuit noted that [a] district court has no jurisdiction . . . to



5          See United States v. Smith, 467 F.3d 785, 788 (D.C. Cir. 2006) (describing Eberhart as
holding that the time limit on Rules 29, 33, 34 and 35 . . . [was] no more than a claim-processing
rule ); see also United States v. Zertuche, 565 F. App x 377, 381 n.3 (6th Cir. 2014) (treating Rule
29(c) s time limit as a mandatory claims-processing rule ) (unpublished); United States v. White, 597
F. Supp. 2d 1269, 1278 (M.D. Ala. 2009) ( Eberhart . . . makes clear that Rule 29 is not jurisdictional
. . . . ); United States v. Alexander, 436 F. Supp. 2d 190, 193 n.5 (D. Me. 2006) ( Recent Supreme
Court case law clarified that Rules 29 and 33 are inflexible claim-processing rule[s] . . . . (quoting
Eberhart, 546 U.S. at 14)); United States v. Cunningham, No. CR 05-601-02, 2006 WL 8446206, at *2
(E.D. Pa. Aug. 17, 2006) ( The Supreme Court has determined that the time limitations of Rule 29
and Rule 33 are claim-processing rules . . . . (quoting Eberhart, 546 U.S. at 19)).


                                                  22
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 23 of 24




consider a motion for acquittal that is untimely. 700 F.3d at 64. But Knight s

disposition   affirming the district court s denial of the Rule 29 motion   suggests that

the appellate court used the term jurisdiction in a loose sense, as many courts have

over the years. See Kontrick, 540 U.S. at 454 ( Courts, including this Court, . . . have

been less than meticulous in using the term jurisdiction ).

       Even if Knight had used jurisdiction in the strict, technical sense, the Court

need not follow that dictum. For the proposition that an untimely Rule 29 deprives a

district court of jurisdiction, Knight cited a single case   United States v. Gaydos, 108

F.3d 505 (3d Cir. 1997). See 700 F.3d at 64. Gaydos, in turn, relied exclusively on

Carlisle v. United States, 517 U.S. 416 (1996). In Carlisle, the Supreme Court

considered whether a district court ha[d] authority to grant a postverdict motion for

judgment of acquittal filed one day outside the time limit prescribed by Federal Rule of

Criminal Procedure 29(c). 517 U.S. at 417 18. Interpreting the then-operative

language in Rule 45(b)(2), which prohibited district courts from extending the time for a

Rule 29 motion, the Court held that the district court lacked authority to grant an

untimely Rule 29 motion. See id. at 420 21, 433. Though Carlisle said nothing about

jurisdiction, Gaydos read that case as treating Rule 29 s time limit as jurisdictional.

See 108 F.3d at 512. The Supreme Court, however, later clarified that its holding in

Carlisle did not characteri e Rule 29 as jurisdictional.     Eberhart, 546 U.S. at 18

(alteration and some internal quotation marks deleted). To the contrary, it analogized

to Carlisle in holding that Rule 33 s time limits were claim-processing rules. See id.

       Rule 29 s time limits are claim-processing rules and thus do not deprive the

Court of jurisdiction to consider Spruell s motions. That said, the government has




                                             23
       Case 2:19-cr-00015-GJP Document 443 Filed 09/03/20 Page 24 of 24




neither forfeited nor waived the timeliness issue, and Spruell fails to offer any reason

let alone good cause   for his late motions. See (Gov t Second Resp. 5 6); (Gov t Third

Resp. 7 8, ECF No. 439). The Court must therefore deny Spruell s motions as

untimely. See Hamer, 138 S. Ct. at 18 ( Claim-processing rules ensure relief to a party

properly raising them, but do not compel the same result if the party forfeits them.

(alterations and quotation in original omitted)); id. at 18 n.3 (reserving whether

mandatory claim-processing rules may be subject to equitable exceptions ); Knight, 700

F.3d at 64 (affirming the district court s denial of defendant s Rule 29 motion as

untimely).

      An appropriate Order follows.

                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                            24
